Citation Nr: 0403800	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-19 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.B.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied claims of entitlement 
to service connection for post-traumatic stress disorder, 
bilateral hearing loss, residuals of a head injury, and 
residuals of a back injury.  

In November 2003, a hearing was held at the RO before the 
undersigned, who is the Acting Veterans Law Judge rendering 
the final determination on this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).

The claims of entitlement to service connection for residuals 
of a head injury, and residuals of a back injury, are the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran has post-traumatic stress disorder (PTSD) as 
a result of his service.  

2.  The veteran has bilateral hearing loss as a result of his 
service.  





CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of the veteran's service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2003).  

2.  Bilateral hearing loss was incurred as a result of the 
veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Board initially notes that the veteran's service medical 
records ("SMRs") are not available and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center ("NPRC").  In May 2002, the RO made a formal 
determination that these records were unavailable, and the 
veteran was so notified.  See 38 C.F.R. § 3.159(e) (2003).  

A.  PTSD

The veteran asserts that he has PTSD due to participation in 
combat during his service as an artillery crewman in Europe 
during World War II.  He has reported that he participated in 
combat, that he was exposed to both enemy and "friendly" 
fire, and that he participated in the Battle of the Bulge.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also 67 Fed. Reg. 10,330-10,332 (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id., see also 38 U.S.C.A. § 1154(b) (West 2002). 

The Board finds that the veteran's service personnel records 
contain sufficient evidence to determine that he engaged in 
combat with the enemy.  His discharge, and separation 
qualification record (SQR), indicate that his military 
occupational specialty was gun crewman, medium artillery, and 
that he was a member of a 155 millimeter howitzer gun.  His 
SQR states that he spent 27 months in this duty, and that he, 
"Assisted in moving, emplacing, firing, displacing and 
withdrawing the piece in combat."  His discharge indicates 
that he served with Battery B, 733rd Forward Artillery 
Battalion ("733rd F.A. Btn."), and that his battles and 
campaigns included Normandy, Northern France, Rhineland, 
Ardennes and Central Europe.  The claims file also includes a 
copy of a publication titled "Logmeter's Long Toms" 
(hereinafter "unit history") which is essentially a unit 
history of the 733rd F.A. Btn. for the period from March 1944 
to June 1945.  It indicates that this unit participated in 
combat for "302 continuous days," and that it suffered 67 
casualties, to include seven soldiers killed in action.  The 
unit history notes that Battery B participated in the Battle 
of the Bulge.

Based on the foregoing, the Board finds that the veteran 
participated in combat.  His statements and testimony 
regarding the claimed stressors must therefore be accepted to 
the extent that they are consistent with the circumstances, 
conditions, and hardships of his service.  See 38 U.S.C.A. 
§ 1154(b). 

The unit history indicates that the veteran's unit was 
attacked by German planes, shelled by German counter-battery 
artillery, encountered delayed-fuse bombs, and saw dead 
German bodies.  The stressors the veteran has reported have 
to do with, inter alia, being shot at, to include being 
shelled by German counter battery artillery.  These are 
consistent with the circumstances of his service as reflected 
in the unit history and the veteran's personnel records.  

A VA mental disorders examination report, dated in March 
2001, indicates that the examination was cut short due to 
anxiety, but that the veteran had a diagnosis of generalized 
anxiety disorder with PTSD features.  The report notes that 
the veteran displayed anxiety and agitation, and that because 
of this he was to receive an additional evaluation from the 
Veterans Center in the future.  

A letter from the Veterans Center, received in May 2001, 
states that the veteran meets the criteria for a PTSD 
diagnosis.  This letter further indicates that the veteran's 
PTSD is due to his participation in combat during service.  
There is no competent, countervailing opinion of record.  

The RO denied this claim finding that the Veterans Center 
diagnosis of PTSD had not been confirmed.  The Board is 
unaware of any legal requirement that the diagnosis be 
corroborated.  Furthermore, the diagnosis was not 
contradicted by the VA examination findings.  Rather, the 
examiner stated that the examination would be completed at a 
later time when a claims file was available for review and 
when the veteran was calm enough to discuss his stressors.  
Despite these inadequacies, the examiner still concluded 
there were "features" of PTSD present.  The report from the 
Veterans Center is extremely detailed as to the veteran's 
stressors, the symptoms, and the diagnosis.  Given the 
foregoing, the Board finds that the evidence is at least in 
equipoise as to whether the veteran has PTSD that is related 
to his service.  Under such circumstances, the benefit of the 
doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).  
Service connection is therefore granted for PTSD.

B.  Bilateral Hearing Loss

The veteran asserts that he has bilateral hearing loss as a 
result of his service.  He has reported being exposed to 
German counter-battery artillery fire, and other weapons 
fire, during service.  In Part I.A. of this decision, the 
Board noted that the veteran had served with an artillery 
unit, and the Board determined that he participated in 
combat.  The Board's discussion of the veteran's service 
duties, and his participation in combat, is incorporated 
herein.  Given the foregoing, the veteran's statements and 
testimony regarding exposure to loud noise must be accepted.  
See 38 U.S.C.A. § 1154(b). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  It requires that the veteran 
have a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  Id.; 38 C.F.R. § 3.304 (2003); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2003).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

The post-service medical evidence includes a VA examination 
report, dated in March 2001, which shows that the veteran 
complained of poor hearing and tinnitus since firing heavy 
artillery during service.  On examination, the veteran had 
hearing loss as defined at 38 C.F.R. § 3.385.  The diagnosis 
was mild sloping to severe high frequency sensorineural 
hearing loss, both ears.  The examiner noted that the 
veteran's hearing loss was consistent with his history of 
military noise exposure.  

The veteran has reported noise exposure in military service.  
His report is consistent with the nature of his military 
duties as an artillery crewman.  Therefore, there is 
sufficient credible evidence of acoustic trauma/noise 
exposure in service.  In addition, the veteran's bilateral 
hearing loss meets the criteria to be classified as a hearing 
loss disability under VA regulations.  See 38 C.F.R. § 3.385.  
Finally, the VA doctor who examined the veteran in March 2001 
expressed the opinion that the veteran's current bilateral 
hearing loss is consistent with his military exposure to 
noise.  There is no competent, countervailing opinion of 
record.  Given the foregoing, the Board finds that the 
evidence is at least in equipoise as to whether the veteran 
has bilateral hearing loss that is related to his service.  
Under such circumstances, the benefit of the doubt is awarded 
to the veteran.  38 U.S.C.A. § 5107(b).  Service connection 
is therefore granted for bilateral hearing loss.

II. VCAA

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in December 2002, the 
veteran was notified of the VCAA, and of his duties to obtain 
evidence.  With regard to the claims for service connection 
for PTSD, and bilateral hearing loss, in light of the result 
here (a full grant of the claims for service connection), the 
Board finds that a detailed discussion of the VCAA is 
unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the veteran is essentially 
harmless error.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004).  With regard to the claims for service 
connection for residuals of a head injury and a back injury, 
the Board is remanding these claims for additional 
development, and any discussion of the VCAA would therefore 
be premature.  


ORDER

Service connection for PTSD is granted.

Service connection for bilateral hearing loss is granted.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board initially notes that during his November 2003 
hearing, the veteran testified that he had received treatment 
for head and back symptoms since about 1970 at one or more of 
the following VA facilities: Brockton, Jamaica Plain, and 
West Roxbury.  With the exception of outpatient treatment 
reports (apparently from the Brockton VA Medical Center) 
dated between 2000 and 2001, these records of treatment are 
not currently associated with the claims files, and should be 
obtained.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  Obtain the veteran's medical records 
from the VA Medical Centers/Clinics in 
Brockton, Jamaica Plain, and West Roxbury 
for all treatment from 1970 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, a supplemental statement of 
the case should be issued and the 
appropriate period for response provided.  
The appeal should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



